Citation Nr: 1429327	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-43 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee condition, claimed as left knee pain.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a skin condition, claimed as a rash of the groin, neck, and face, to include as due to herbicide exposure.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for headaches, claimed as secondary to PTSD.

7. Entitlement to service connection for fatigue, to include as secondary to PTSD.

8. Entitlement to service connection for sleep apnea, claimed as secondary to PTSD.  
REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2014, the Board denied the Veteran's claims for service connection for a bilateral foot condition, a shoulder condition and a right knee condition, and remanded his claims for service connection for a left knee condition, bilateral hearing loss, tinnitus, a skin condition, an acquired psychiatric disorder to include PTSD, headaches, fatigue, and sleep apnea for additional development.  The remanded claims have since been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In January 2014, the Board remanded the Veteran's claims for service connection for a left knee condition, bilateral hearing loss, tinnitus, a skin condition, an acquired psychiatric disorder to include PTSD, headaches, fatigue, and sleep apnea for additional development, to include obtainment of ongoing VA treatment records.  Correspondence from the Appeals Management Center (AMC) dated January 30, 2014, states that records from the Sacramento VAMC and McClellan CBOC were associated with the Veteran's electronic claims file for review.  Unfortunately, however, a review of the Veteran's electronic claims files in the Virtual VA and VBMS systems is negative for any indication that such records were requested or associated with the electronic claims files.  Further remand is therefore required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA treatment records are considered part of the record on appeal since they are within VA's constructive possession).  

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA treatment records from the Sacramento VAMC/McClellan CBOC dating since April 2012 and the Fayetteville VAMC dating since July 2011.  Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims folder.  Attempts to retrieve the above requested federal records must continue until such records are obtained, or until such time as the AOJ concludes that the records do not exist, or that further attempts to obtain them would be futile.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, review the claims file and ensure that the foregoing requested development has been completed.  If not, corrective procedures should be implemented. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and provided an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



